Citation Nr: 1521834	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-25 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.  

2.  Entitlement to service connection for a right knee disorder.  

3.  Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1981 to December 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and December 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  During the course of the appeal, the Veteran moved to Minnesota, and the St. Paul RO certified this case to the Board on appeal.  

In September 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing is of record in Virtual VA.  

At the September 2014 hearing, the Veteran submitted a written statement, private treatment records, and a fellow service member's lay statement in support of his claim.  The Veteran's representative submitted a waiver of the RO's initial consideration, thereby allowing the Board's initial review of this new evidence.  38 C.F.R. § 20.1304.

The Veteran's Virtual VA claims file also includes VA treatment records dated from October 2011 to April 2013; however, the RO considered these records in the July 2013 statement of the case.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional, relevant documents.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the September 2014 hearing, the Veteran reported receiving private treatment with Dr. M.E. in Charleston, South Carolina, immediately following his separation from service in 1990; with Dr. D.; at Erlanger Hospital in Chattanooga, Tennessee, in late 2010; and at a pain clinic in Murphy's Grove, Tennessee since 2011.  The Veteran also testified that he receives Social Security Administration (SSA) disability benefits based on the problems with his back and knees.  In addition, he indicated that he is still receiving treatment through the VA Healthcare System since he moved to Minnesota.  Therefore, a remand is needed to obtain the Veteran's private medical records, VA treatment records, and SSA records.  

The Board also notes that the Veteran has not been afforded a VA examination in connection with his claim for a lumbar spine disorder.  His service treatment records are negative for any complaints, treatment, or diagnosis of a back disorder; however, the Veteran has described a 1983 in-service back injury while stationed in Korea, and his representative contended in a July 2014 VA Form 646 that the Veteran's in-service cysts were caused by a fall that may have also injured his back.  As the cysts are documented in the service treatment records and the Veteran has a current diagnosis, the Board finds that a VA examination and medical opinion are needed.

In addition, the Board finds that another VA examination and medical opinion are needed in connection with the Veteran's claims for service connection for a right knee disorder and a left knee disorder.  In particular, clarification is needed as to whether there is a current diagnosis and the etiology of any such disorder.  In this regard, the Veteran's VA treatment records include June 2011 x-rays that are negative, yet the pain clinic noted a diagnosis of degenerative joint disease, and VA treatment records dated in July 2011 assessed the Veteran as having chondromalacia patella like symptoms in both knees.  The November 2011 VA examiner also provided a negative nexus opinion, noting that the June 2011 VA x-rays were negative.  Therefore, the Board finds that a VA examination and medical opinion are needed to determine the nature and etiology of any knee disorder that may be present


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.  

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his back and knees.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  This request should specifically include: Dr. M.E. in Charleston, South Carolina for treatment beginning in 1990; Dr. D.; Erlanger Hospital in Chattanooga, Tennessee, for treatment in 2010; the pain clinic in Murphy's Grove, Tennessee, for treatment since 2011; and Dr. R.L.K. at the Olmstead Medical Center in Rochester, Minnesota.  

The AOJ should also secure any outstanding, relevant VA medical records, to include any records for treatment since the Veteran moved to Minnesota in September 2013.  

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any lumbar spine disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and assertions.

At his September 2014 hearing, the Veteran described a 1983 in-service injury while stationed in Korea.  His representative has also argued that the cysts documented in his service treatment records could have been sustained in a fall and that the same fall could have caused a back injury.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should state whether it is at least as likely as not that the Veteran's current lumbar spine disorder is causally or etiologically related to his military service, to include any symptomatology or injury sustained therein.  

In rendering this opinion, the examiner should note any treatment records recovered on remand, especially any private treatment records from the 1990s.  He or she should also consider Dr. A.E.'s private treatment records, already of record, showing lower back pain as early as 
January 2000.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any right and left knee disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, to include x-rays.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and assertions.

The Veteran has claimed that he injured his knees playing football while serving in Korea.  He also testified at his September 2014 hearing that he had a meniscus tear in service and that he broke his kneecap.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should identify all current right and left knee disorders. In making this determination, he or she should consider the June 2011 x-rays, the pain clinic notation of a diagnosis of degenerative joint disease, and VA treatment records dated in July 2011 assessing the Veteran as having chondromalacia patella like symptoms in both knees

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is causally or etiologically related to his military service.  

In rendering this opinion, the examiner should specifically consider the July 1981 right knee injury diagnosed as a possible torn medical meniscus, the October 1983 left knee dislocation also diagnosed as possible medical meniscus tears and partial medial collateral ligament tear, and the April 1984 diagnosis for chondromalacia patella.  The examiner should also consider the VA treatment records showing June 2011 X-rays, July 2011 notation of chondromalacia type symptoms, and August 2011 report of degenerative joint disease in the knees.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

